On Rehearing.
[En Banc. January 5, 1922.]
Mackintosh, J.
The opinion filed in this action on. September 13, 1921, was thereafter, upon the granting of a petition for rehearing, reconsidered, and the court is of the mind that the reasoning in that opinion should not prevail.
Section 1, ch. 1, p. 7, Ext. Session Laws of 1920, is as follows:
“There shall he paid to each person who was regularly called, enlisted, drafted, inducted, or commissioned and who served on active duty in the Army, Navy or Marine Corps of the United States between the 6th day of April, 1917, and the 11th' day of No*80vember, 1918; and to each person who, being a citizen of the United States at the time of his entry therein, served on active duty in the naval, military or air forces of any of the governments associated with the United States during the war with the central allied powers between the 6th day of April, 1917, and the 11th day of November, 1918; and who, at the time of his call, enlistment, induction, commission or service, was a bona fide resident of the State of Washington, the sum of fifteen dollars ($15) for each and every month or major fraction thereof of active duty performed subsequent to April 6, 1917, and prior to November 11, 1919.”
Although this section is subject to the interpretation given it by this court in the prior decision, above cited, upon a review, as we have said, of the question we are satisfied that the interpretation is not the proper one to be given, for the reason that it now appears that it excludes from the operation of the act a great many persons who were specially intended by the legislature to receive equalized compensation. We therefore believe that the interpretation to be given to the section is that there shall be paid a bonus to every person in the military service of the United States, a citizen of the United States and a bona fide resident of the state of Washington, who was on active duty between the 6th of April, 1917, and November 11, 1918. The act, by its terms, includes every soldier and sailor, no matter when he may have entered military service, provided he served between the dates mentioned. It is unnecessary to refer to the title of the act to add to or explain the meaning of this section. The only thing necessary is to apply the plain language of the section to the situation presented by the facts of this case; which are, that the appellant entered the military service of the United States long prior to the emergency created by the world war, and did not enter only and *81for, or in anticipation of, defending this nation and this state during that emergency. To allow him and others similarly situated the compensation provided would he to render the act unconstitutional. As pointed out in this court’s opinion passing on the constitutionality of the act in question (State ex rel. Hart v. Clausen, 113 Wash. 570, 194 Pac. 793), the payments are to be made for the purpose of equalizing the compensation of those who left their ordinary peaceful pursuits and entered into military service at a sacrifice and for the specific purpose of protecting the nation and the state in a specific emergency. Those who did not do this are not entitled to compensation, and the state has not the power to make payments which would not be equalizing compensation but would be mere gratuities.
The act, then, by its language, includes payments to persons who, under the law, are not entitled thereto, but this does not render the act inoperative as to those who are entitled to its benefits. In other words, although the act, by its terms, applies to every person in the military service between April 6, 1917, and November 11, 1918, it cán only apply to those who, as we said in the prior opinion in this case, “abandoned the material advantages of civil life to aid in the defense of their country during the specified war period.” The appellant, not being in this class, was not entitled to compensation under the act.
Although this disposes of the question before us, upon a reargument of the case it has been made to appear that a great many citizens of the United States and bona fide residents of this state, who had “abandoned the material advantages of civil life to aid in the defense of their country during the specified war period, ’ ’ and who have performed active service between *82the dates mentioned, have claims pending, and for the purpose of avoiding further litigation, it is advisable to lay down a rule covering those cases.
It being the duty of the state auditor to pass upon the applications for compensation, the determination of whether an applicant, being a citizen of the United States and a bona fide resident of this state, entered the military service (army, navy or marine corps), and abandoned civil life with the intention and for the purpose of aiding the nation and the state in the emergency, and was actually on active service during the period laid down in the statute, are facts to be determined by such officer in passing upon such applications. When the state auditor determines that a citizen of the United States and a bona fide resident of this state left civil life and entered in the manner specified, it is the duty of the state auditor to allow compensation, regardless of the time of such entry into such service, if it clearly appear that such entry was made to meet the specific emergency and resulted in the abandonment of the material advantages theretofore enjoyed in civil life and which he would not otherwise have so abandoned. Judgment affirmed.
Fullerton, Main, Tolman, Bridges, Mitchell, and Holcomb, JJ., concur.